Citation Nr: 0213115	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for service-connected 
right shoulder dislocation and fracture, currently rated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from February 1941 to 
March 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
increased the disability rating for the veteran's right 
shoulder disability to 10 percent, effective October 31, 
1997.  The RO determined that a written communication 
received in August 1999 constituted a notice of disagreement 
on the increased rating issue.  A supplemental statement of 
the case issued in February 2002 first addressed the 
increased rating issue, and a written communication received 
in March 2002 effectively constituted a substantive appeal.  
By rating decision in February 2002, the RO increased the 
disability rating to 20 percent, effective from October 31, 
1997.

The Board notes that an appeal based on a claim of 
entitlement to service connection for additional disability 
(resulting from the same inservice injury in which the right 
shoulder was injured) was also in appellate status.  However, 
by rating decision in February 2002, the RO granted service 
connection for cervical spine disc disease and arthritis and 
for disability associated with cervical nerve root 
compression.  This action constituted the full grant of the 
benefit sought as to the service connection claim, and that 
issue is therefore no longer in appellate status. 


FINDINGS OF FACT

The veteran's service-connected right shoulder dislocation 
and fracture is manifested by pain with limitation of motion 
to the shoulder level. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for service-connected right shoulder dislocation and 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4, including Diagnostic 
Code 5201.



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating.  
The discussions in the rating decision and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a December 2001 letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, No. 01-997 
(Vet. App. June 19, 2002).  The Board therefore finds that 
the notice requirements of the new law and regulation have 
been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
some private medical records as well as VA examination 
reports.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Analysis

As noted in the introduction, the only issue remaining on 
appeal concerns the appropriate disability evaluation to be 
assigned for the veteran's service-connected right shoulder 
dislocation and fracture.  Symptomatology attributable to the 
recently service-connected degenerative disc disease and 
arthritis of the cervical spine and the cervical nerve root 
compression is not for consideration.  

The RO has most recently rated the right shoulder disability 
under the provisions of Diagnostic Code 5201 for limitation 
of motion of the arm.  The Board finds this to be an 
appropriate Diagnostic Code to apply in the present case.  
Under Code 5201, limitation of either arm to the shoulder 
level warrants a 20 percent rating.  If the minor arm is 
limited to midway between the side and shoulder level, a 20 
percent rating is assigned as well, although if the major arm 
is limited to midway between the side and shoulder level, a 
30 percent rating is warranted. 

In the present case, the totality of the evidence 
persuasively shows that the right shoulder is essentially 
limited to shoulder level.  VA examination in July 1998 
showed that abduction was to 90 degrees with pain beyond that 
point.  Flexion was reported to be to 116 degrees.  On VA 
examination in January 2002, both abduction and flexion were 
to 90 degrees.  These readings show that movement is 
essentially limited to shoulder level.  See 38 C.F.R. § 4.71, 
Plate I.  The Board notes here that the evidence shows that 
pain is elicited with movement beyond 90 degrees.  As such, 
there is no basis for finding additional functional loss 
which limits movement to less than 90 degrees.  See generally 
38 C.F.R. §§ 4.40, 4.450.  There does not appear to be a 
basis for assignment of a rating in excess of the current 20 
percent under Code 5201 at this time. 

The Board also notes that while the veteran reportedly 
suffered a fracture and dislocation, x-ray examination in 
July 1998 showed no evidence of a fracture or dislocation, 
although there was evidence of a posttraumatic deformity of 
the distal clavicle.  However, a 20 percent rating is the 
highest available for either dislocation or nonunion under 
Code 5203 for impairment of the clavicle or scapula.  
Accordingly, application of this Code would be of no benefit 
to the veteran since he has already been assigned a 20 
percent rating. 

In sum, the preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent for the 
service-connected right shoulder dislocation and fracture.  
The provisions of 38 U.S.C.A. § 5107(b) are therefore not for 
application.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected right shoulder dislocation and fracture is not 
warranted.  The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

